DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/347,074, filed on 05/02/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, and 6 of U.S. Patent No. 11,412,565, as further detailed in the table provided below.
Instant Application
U.S. Patent No. 11,412,565
Claim 1: A user equipment (UE) comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 

transmit, to a first access network node, a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node, 

wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network
Claim 6: A method for a communication device for a communication network, the method comprising:

sending, when the communication device leaves a first cell and camps on a second cell, to a core network node, information identifying a number of radio bearers to be resumed, information identifying the second cell and a resume identifier identifying a base station to which the communication device was previously connected, for the communication device, 

for use in resumption of a previously suspended communication connection between the communication device and the base station.
Claim 2
Claim 6
Claim 3: A first access network node, comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 

receive, from a user equipment (UE) a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node, 

wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network.
Claim 1: A method for a base station for a communication network, the method comprising:

receiving, from a core network node, a resume identifier associated with a communication device, the resume identifier identifying another base station to which the communication device was previously connected and suspended; and

retrieving from the another base station, based on the resume identifier, a user equipment (“UE”) context for the communication device, for use in resumption, in the base station, of a previously suspended communication connection by between the communication device and the another base station.
Claim 4
Claim 2
Claim 5: A method for a user equipment (UE), the method comprising: 

transmitting, to a first access network node, a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node, 

wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network. 
Claim 6: A method for a communication device for a communication network, the method comprising:

sending, when the communication device leaves a first cell and camps on a second cell, to a core network node, information identifying a number of radio bearers to be resumed, information identifying the second cell and a resume identifier identifying a base station to which the communication device was previously connected, for the communication device, 

for use in resumption of a previously suspended communication connection between the communication device and the base station.
Claim 6
Claim 6
Claim 7: A method for a first access network node, the method comprising:

receiving, from a user equipment, UE, a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node, 

wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network. 
Claim 1: A method for a base station for a communication network, the method comprising:

receiving, from a core network node, a resume identifier associated with a communication device, the resume identifier identifying another base station to which the communication device was previously connected and suspended; and

retrieving from the another base station, based on the resume identifier, a user equipment (“UE”) context for the communication device, for use in resumption, in the base station, of a previously suspended communication connection by between the communication device and the another base station.
Claim 8
Claim 2


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, 17, and 18 of U.S. Patent No. 11,405,974, as further detailed in the table provided below.
Instant Application
U.S. Patent No. 11,405,974
Claim 1: A user equipment (UE) comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 

transmit, to a first access network node, a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node, 


wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network
Claim 17:  A user equipment (UE) comprising: a controller; and a transceiver, wherein the controller is configured to:

perform optimization for a Cellular Internet of Things (CIoT) operation;

control the transceiver to send, to a first base station, a radio resource control (RRC) message for re-establishing an RRC connection suspended between the UE and a second base station storing a UE context for the UE through a suspend procedure,

wherein the RRC message includes a Radio Network Temporary Identifier (RNTI), and
wherein the RNTI identifies the second base station; and

re-establish the RRC connection with the first base station using the UE context,

wherein the UE context is retrieved based on the RNTI by sending a first signaling message including the RNTI from the first base station to the second base station and sending a second signaling message including the UE context from the second base station to the first base station.
Claim 2
Claim 17
Claim 3: A first access network node, comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 

receive, from a user equipment (UE) a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node, 

wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network.
Claim 1: A first base station comprising: a controller; and a transceiver, wherein the controller is configured to:

support a user equipment (UE) configured to perform optimization for a Cellular Internet of Things (CIoT) operation;

control the transceiver to receive, from the UE, a radio resource control (RRC) message for re-establishing an RRC connection suspended between the UE and a second base station storing a UE context for the UE through a suspend procedure,

wherein the RRC message includes a Radio Network Temporary Identifier (RNTI), and
wherein the RNTI identifies the second base station

retrieve the UE context based on the RNTI by controlling the transceiver to send a first signaling message including the RNTI to the second base station and controlling the transceiver to receive a second signaling message including the UE context from the second base station; and

re-establish the RRC connection with the UE using the UE context.
Claim 4
Claim 1
Claim 5: A method for a user equipment (UE), the method comprising: 

transmitting, to a first access network node, a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node, 

wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network. 
Claim 18: A method for a user equipment (UE), the method comprising:

performing optimization for a Cellular Internet of Things (CIoT) operation;

sending, to a first base station, a radio resource control (RRC) message for re-establishing an RRC connection suspended between the UE and a second base station storing a UE context for the UE through a suspend procedure,

wherein the RRC message includes a Radio Network Temporary Identifier (RNTI), and
wherein the RNTI identifies the second base station; and

re-establishing the RRC connection with the first base station using the UE context,

wherein the UE context is retrieved based on the RNTI by sending a first signaling message including the RNTI from the first base station to the second base station and sending a second signaling message including the UE context from the second base station to the first base station.
Claim 6
Claim 18
Claim 7: A method for a first access network node, the method comprising: 

receiving, from a user equipment, UE, a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node, 

wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network. 
Claim 9: A method performed by a first base station, the method comprising:

supporting a user equipment (UE) configured to perform optimization for a Cellular Internet of Things (CIoT) operation;

receiving, from the UE, a radio resource control (RRC) message for re-establishing an RRC connection suspended between the UE and a second base station storing a UE context for the UE through a suspend procedure,

wherein the RRC message includes Radio Network Temporary Identifier (RNTI), and
wherein the RNTI identifies the second base station;

retrieving the UE context based on the RNTI by sending a first signaling message including the RNTI to the second base station and receiving a second signaling message including the UE context from the second base station; and

re-establishing the RRC connection with the UE using the UE context.
Claim 8
Claim 9


+
Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohlsson et al (US 2019/0052607).
Regarding Claim 1, Ohlsson teaches a user equipment (UE) ([0067], Fig. 6, UE 42),  comprising: a memory storing instructions; and at least one processor configured to process the instructions ([0059], Fig. 4, terminal device (UE) 42 comprises memory and processing unit connected to a transceiver unit) to: transmit, to a first access network node, a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node ([0074], Fig. 6, after suspension of the RRC connection, at some later point in time new data arrives in the UL buffer at the UE 42, this triggers the UE to resume the RRC connection by sending a random access preamble 605 to a resuming eNB (i.e. the eNB that the UE would like to resume the RRC connection with), and then sending a connection resumption request 609 (‘RRC connection resume request’) along with the encrypted uplink data to the resuming eNB), wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network ([0074], Fig. 6, step 609, UE 42 includes its Resume ID and an authorization token in the RRC connection resume request, particularly where the resuming eNB (or resuming cell) is different to the suspending eNB (or suspending cell), the UE 42 can also include an identifier of the suspending eNB (or suspending cell) in the RRC connection resume request).
Regarding Claim 2, Ohlsson teaches all aspects of the claimed invention as disclosed in Claim 1 above. Ohlsson further teaches wherein the request causes the first access network node to retrieve a context for the UE from the second access network node using the identifier ([0076-0077], Fig. 6, on receipt of the message 609, the resuming eNB 40 extracts the Resume ID and sends a request 611 to the suspending eNB 40 to retrieve the associated UE context, the suspending eNB 40 receives request 611, retrieves the UE context associated with the Resume ID and sends the UE context to the resuming eNB in response message 613).
Regarding Claim 3, Ohlsson teaches a first access network node ([0067], Fig. 6, resuming eNB 40), comprising: a memory storing instructions; and at least one processor configured to process the instructions ([0060], Fig. 5, radio access node 40 comprises memory and processing unit connected to a transceiver unit) to: receive, from a user equipment (UE) a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node ([0074], Fig. 6, after suspension of the RRC connection, at some later point in time new data arrives in the UL buffer at the UE 42, this triggers the UE to resume the RRC connection by sending a random access preamble 605 to a resuming eNB (i.e. the eNB that the UE would like to resume the RRC connection with), and then sending a connection resumption request 609 (‘RRC connection resume request’) along with the encrypted uplink data to the resuming eNB), wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network ([0074], Fig. 6, step 609, UE 42 includes its Resume ID and an authorization token in the RRC connection resume request, particularly where the resuming eNB (or resuming cell) is different to the suspending eNB (or suspending cell), the UE 42 can also include an identifier of the suspending eNB (or suspending cell) in the RRC connection resume request).
Regarding Claim 4, Ohlsson teaches all aspects of the claimed invention as disclosed in Claim 3 above. Ohlsson further teaches wherein the at least one processor is configured to process the instructions to retrieve a context for the UE from the second access network node using the identifier ([0076-0077], Fig. 6, on receipt of the message 609, the resuming eNB 40 extracts the Resume ID and sends a request 611 to the suspending eNB 40 to retrieve the associated UE context, the suspending eNB 40 receives request 611, retrieves the UE context associated with the Resume ID and sends the UE context to the resuming eNB in response message 613).
Regarding Claim 5, Ohlsson teaches a method for a user equipment (UE) ([0067], Fig. 6, UE 42), the method comprising: transmitting, to a first access network node, a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node ([0074], Fig. 6, after suspension of the RRC connection, at some later point in time new data arrives in the UL buffer at the UE 42, this triggers the UE to resume the RRC connection by sending a random access preamble 605 to a resuming eNB (i.e. the eNB that the UE would like to resume the RRC connection with), and then sending a connection resumption request 609 (‘RRC connection resume request’) along with the encrypted uplink data to the resuming eNB), wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network ([0074], Fig. 6, step 609, UE 42 includes its Resume ID and an authorization token in the RRC connection resume request, particularly where the resuming eNB (or resuming cell) is different to the suspending eNB (or suspending cell), the UE 42 can also include an identifier of the suspending eNB (or suspending cell) in the RRC connection resume request).
Regarding Claim 6, Ohlsson teaches all aspects of the claimed invention as disclosed in Claim 5 above. Ohlsson further teaches wherein the request causes the first access network node to retrieve a context for the UE from the second access network node using the identifier ([0076-0077], Fig. 6, on receipt of the message 609, the resuming eNB 40 extracts the Resume ID and sends a request 611 to the suspending eNB 40 to retrieve the associated UE context, the suspending eNB 40 receives request 611, retrieves the UE context associated with the Resume ID and sends the UE context to the resuming eNB in response message 613).
Regarding Claim 7, Ohlsson teaches a method for a first access network node ([0067], Fig. 6, resuming eNB 40), the method comprising: receiving, from a user equipment, UE, a request including a resume identity for resuming, to connected mode, a connection between the UE and a network including the first access network node ([0074], Fig. 6, after suspension of the RRC connection, at some later point in time new data arrives in the UL buffer at the UE 42, this triggers the UE to resume the RRC connection by sending a random access preamble 605 to a resuming eNB (i.e. the eNB that the UE would like to resume the RRC connection with), and then sending a connection resumption request 609 (‘RRC connection resume request’) along with the encrypted uplink data to the resuming eNB), wherein the resume identity includes an identifier indicating a second access network node which last served the UE in the network ([0074], Fig. 6, step 609, UE 42 includes its Resume ID and an authorization token in the RRC connection resume request, particularly where the resuming eNB (or resuming cell) is different to the suspending eNB (or suspending cell), the UE 42 can also include an identifier of the suspending eNB (or suspending cell) in the RRC connection resume request).
Regarding Claim 8, Ohlsson teaches all aspects of the claimed invention as disclosed in Claim 7 above. Ohlsson further teaches retrieving a context for the UE from the second access network node using the identifier ([0076-0077], Fig. 6, on receipt of the message 609, the resuming eNB 40 extracts the Resume ID and sends a request 611 to the suspending eNB 40 to retrieve the associated UE context, the suspending eNB 40 receives request 611, retrieves the UE context associated with the Resume ID and sends the UE context to the resuming eNB in response message 613).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang (US 2019/0320476) discloses a UE in a light connection state sends an RRC connection setup request or an RRC connection resume request to a new RAN node, the message may include an inter-RAN node message for the UE (e.g., a UE context request), and the UE ID (e.g., a resume ID) allocated by the old RAN node, core network control node may identify the old RAN node by using the RAN node identity in the resume ID as an index, and forward the inter-RAN node message (e.g., a UE context request) in a core network transfer message ([0381-0383]);
Ohlsson (US 2019/0357296) discloses receiving a first message that requests that a connection between the wireless device and the wireless network be resumed, the first message including a resume identifier that identifies the cell to which the wireless device was connected to previously, obtaining a wireless device context based on the resume identifier and resuming the connection ([0103], Fig. 6);
Deng (US 2017/0202050) discloses after receiving an RRC connection resume request from the UE, acquiring a resume identification of the UE from the RRC connection resume request; looking up context information of the UE based on the resume identification, and transmitting an RRC connection resume acknowledgement message to the UE after the context information is found ([0008]);
Hwang (US 2017/0202051) discloses receiving an RRC connection resume request message including a resume identifier and first identifier for identifying the second base station from a terminal; identifying the second base station using the first identifier; and acquiring access stratum context information matching the resume identifier from the second base station ([0010]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641